Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on December 27, 2021 in response to the Office Action of October 26, 2021 is acknowledged and has been entered. Claims 21-55 have been canceled. Claims 1-20 and 56-63 are pending. Claims 57-63 are withdrawn and claims 1-20 and 55 are under examination in this Office action.

Election/Restrictions
Applicant’s election of Group I, claims 1-20 and 56 in the reply filed on December 27, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 57-63 drawn to the non-elected Group II are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 11, 2019, December 18, 2019, March 24, 2020, May 12, 2020, December 29, 2020, February 24, 2021, May 26, 2021 and July 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on August 08, 2019 are accepted.

Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  
Claims 14 and 15 the term “is” should be corrected to –are-- since this linking verb refers to the pluratliy of electrical fields.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9, 18-20 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites “the different electrical environment” that lacks proper antecedent basis. 
Claims 3, 6, 7, 9, 20 and 56 recite “the position coordinates” or “position coordinates”. It is not clear how the link of these position coordinates to “a pluratliy of position coordinates” recited in line 8 of claim 1. Consistent claim language with proper antecedent basis is required. 
Claims 3, 4, 5 and 7 recite “position-identifying data sets” (plural data sets). It is not clear how these data sets link to the “position-identifying data set” (singular data set) recited in lines 5-6 of claim 1. Clarification is required. 
Claim 5 recites “controlled electrical currents” in line 4. It is not clear if these controlled electrical currents are externally provided, or they have any link to the plurality of electrodes. For examination purpose, the controlled electrical currents are interpreted to be provided by the pluratliy of electrodes.
Claim 6 recites “a physical spatial coordinate system”. It is not clear of the link to this physical spatial coordinate system to “a spatial coordinate system” recited in the last line of claim 1. 
Claim 9 recites “electrodes positioned away from the probe”. IT is not clear of the meaning of this term. It is not clear whether these electrodes are part of the pluratliy of electrodes recited in claim 1. It is further not clear of the meaning by them being “away 
Claims 18 and 19 recite “at least 4 electrical fields” and “at least 16 electrical fields”. It is not clear how a single electrical field” is defined. For examination purpose, claims 18 and 19 are interpreted such that for each electrical field, it refers to one current source that allows the generation of one electrical field.
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3, 5-20 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harlev et al., US 2008/0190438 A1, hereinafter Harlev.

Claim 1. Harlev teaches in FIG.1-3 “a method of estimating an intrabody position of a probe having a plurality of electrodes” ([0005]: a method is disclosed for determining information about a position of an object within a distribution of materials having different complex conductivities; [0014]: the distribution of material includes a patient’s heart cavity and the object is a catheter inserted into the patient’s heart; and [0016]: at least some of the electrodes that cause the current to flow can be located on different regions of the catheter), the method comprising: 
“generating, from the intrabody position, a plurality of electrical fields using the plurality of electrodes” ([0073]: the current may originate from electrodes on the catheter…The potential fields generated by the injected current will depend on the conductivity profile within the heart cavity) – the potential field is considered the “electrical fields” as claimed since the electrical field is the first derivative (gradient) of the potential field. These two quantities are interchangeable via derivation and integration; 
measuring, at the intrabody position and also using the plurality of electrodes, a position-identifying data set comprising a plurality of measurements of the plurality of electrical fields ([0073]: The potential fields are measured at multiple locations within the heart cavity…The potentials measured by the electrodes on the catheter will depend on the position of the catheter within the heart cavity); and 
[0053]: the “position” of an object means information about one or more of the 6 degrees of freedom that completely define the location and orientation of a three-dimensional object in a three-dimensional coordinate system; [0073]: measurements made by the catheter electrodes can be used to infer information about the position of the catheter in the heart cavity).  

Claim 2. Harlev further teaches that 
“measurements of the position-identifying data set measured by the plurality of electrodes differ at different positions of the probe, due to interactions of electrical fields generated by the plurality of electrodes with the different electrical environment of different intrabody positions” ([0073]: The potential fields generated by the injected current will depend on the conductivity profile within the heart cavity. For example, blood and heart muscle have different conductivities. The potentials measured by the electrodes on the catheter will depend on the position of the catheter within the heart cavity).  

Claim 3. Harlev further teaches that  
“the estimating comprises determining the position coordinates based on a mapping between position coordinates and position-identifying data sets” ([0075]: the information about the position of the catheter determined from the measured potentials in response to the injected current and the separately acquired spatial information about the patient’s heart cavity is used to register the coordinate system of the independent tracking system to that of the 3D representation of the patient’s heart cavity).  

Claim 5. Harlev further teaches that  
“the measuring detects differences among position-identifying data sets measured by the plurality of electrodes at different intrabody positions due to changes, as the probe moves, in measured values of voltages established by controlled electrical currents” ([0197]: another type of post processing operation that may be performed at 910 is the generation of voltage maps. Voltage maps can be used to display characteristics of voltage amplitude in a given area. The voltage maps may be computed from the reconstructed potentials over a single or multiple heart beats; and FIG.9, step 610: measure voltages in PME then step 612: compute catheter location relative to heart representation).  

Claim 6. Harlev further teaches that  
“the position coordinates correspond to coordinates in a physical spatial coordinate system” ([0053]: the “position” of an object means information about one or more of the 6 degrees of freedom that completely define the location and orientation of a three-dimensional object in a three-dimensional coordinate system. For example, the position of the object can include; three independent values indicative of coordinates of a point of the object in a Cartesian coordinate system and three independent values indicative of the angles for the orientation of the object about each of the Cartesian axes).  

Claim 7. Harlev further teaches that  
“the mapping is between position coordinates defined by anatomical data and position-identifying data sets” ([0075]: the information about the position of the catheter determined from the measured potentials in response to the injected current and the separately acquired spatial information about the patient’s heart cavity is used to register the coordinate system of the independent tracking system to that of the 3D representation of the patient’s heart cavity).  

Claim 8. Harlev further teaches that  
“the anatomical data comprise anatomical imaging data of a subject in which the probe is positioned” ([0074]: to accurately determine the position of the catheter within the heart cavity, information about the measured potentials produced in response to the injected current is combined with separately acquired spatial information about the patient’s heart cavity (e.g., magnetic resonance imaging (MRI) or computed tomography (CT) image slices of the patient’s heart)).  

Claim 9. Harlev further teaches that  
“the mapping uses position coordinates defined with respect to measurements of crossing intrabody electrical fields generated by electrodes positioned away from the probe” ([0172]: Referring to FIG.11c, the first movable catheter 110c includes all of the PMEs and some of the CIEs, and the second catheter includes the remaining CIEs. Accordingly, source/sink electrode pairs may be used across the two catheters. In this manner one of the current injecting electrodes can anchored with respect to the heart while the other is moving; and [0173]: rather than injecting the current using a second catheter, cutaneous patches may be used on the body surface to inject current into the heart cavity from outside the heart cavity) – when the source/sink electrode pairs are used across the two devices, either the first and the second catheters, or the first catheter and the cutaneous patches, the electrical fields generated would be “crossing intrabody electrical fields” as claimed.  

Claim 10. Harlev further teaches that  
“the crossing intrabody electrical fields are generated from body surface electrodes” ([0173]: cutaneous patches may be used on the body surface to inject current into the heart cavity from outside the heart cavity).  

Claim 11. . Harlev further teaches that  
“the plurality of electrical fields comprises electrical fields generated at a plurality of frequencies” ([0089]: to support bandwidth and resolution requirements the converter may sample at >4 kHz; [0091]: after the conversion to an analog signal, the signals are buffered by an amplifier capable of driving the necessary current at relevant frequencies (<30 kHz); and [0122]: each source/sink pair generates an oscillating current of 1 mA at 10 kHz…the frequency is chosen such that it is high enough so that it can easily be fileted from the intracardiac signals 9which are typically < 2 kHz) and low enough so as to minimize cross talk between PME signals) – hence, the frequency may be a plurality of frequencies ranging from 2 to 30 kHz.  

Claim 12. Harlev further teaches that  
“the frequencies of the plurality of frequencies are separated from each other in steps of at least about 100 Hz” ([0122]: the switching between different pairs occurs at 100 Hz).  

Claim 13. Harlev further teaches that  
“the plurality of electrical fields are generated simultaneously” ([0086]: more than a single pair of CIEs can be simultaneously activated to inject current into the heart cavity).  

Claim 14. Harlev further teaches that  
“the plurality of electrical fields is generated from at least two of the plurality of electrodes” ([0083]: FIG.2a-2c: every other spline includes a current injection electrode (CIE) 119; and [0084]: the purpose of the CIEs is to inject current into the heart cavity. For example, each CIE pair can define a source and sink electrode, respectively, for injecting current into the heart cavity; and [0093]: one useful configurations corresponds to that shown in FIGS.2a-2c in which the six (6) CIEs include a pair of CIEs align along each of three orthogonal axes).

Claim 15. Harlev further teaches that  
“the plurality of electrical fields is generated from at least four of the plurality of electrodes” ([0083]: FIG.2a-2c: every other spline includes a current injection electrode (CIE) 119; and [0084]: the purpose of the CIEs is to inject current into the heart cavity. For example, each CIE pair can define a source and sink electrode, respectively, for injecting current into the heart cavity; and [0093]: one useful configurations corresponds to that shown in FIGS.2a-2c in which the six (6) CIEs include a pair of CIEs align along each of three orthogonal axes).

Claim 16. Harlev further teaches that  
“the plurality of electrical fields is measured by at least two of the plurality of electrodes” ([0083]: FIG.2a-2c: each spline includes multiple potential measuring electrode (PME) 118; and [0084]: the purpose of the PMEs is to measure  potentials in the heart cavity I response to the current provided by the CIEs; and [0095]: sixty-four (64) potential measuring electrodes are used).

Claim 17. Harlev further teaches that  
“the plurality of electrical fields is measured by at least four of the plurality of electrodes” ([0083]: FIG.2a-2c: each spline includes multiple potential measuring electrode (PME) 118; and [0084]: the purpose of the PMEs is to measure  potentials in the heart cavity I response to the current provided by the CIEs; and [0095]: sixty-four (64) potential measuring electrodes are used).  

Claim 18. Harlev further teaches that  
“the plurality of electrical fields comprises at least 4 electrical fields, each measured from two or more of the plurality of electrodes” ([0093]: a relative small number of CIEs can result in a relative large number of possible electrode pair combinations that can be activated to enable different potential field configurations to be formed inside the heat cavity…For example, six (6) electrodes mounted on the catheter 110 can be paired into fifteen (15) combinations of different source/sink pairs, thus resulting in fifteen different potential fields; and [0095]: sixty-four (64) potential measuring electrodes are used).  

Claim 19. Harlev further teaches that  
“the plurality of electrical fields comprises at least 16 electrical fields, each measured from four or more of the plurality of electrodes” ([0088]: The signal generation module depicted supports 8 CIEs defining 4 source/sink electrode pairs; [0093]: a relative small number of CIEs can result in a relative large number of possible electrode pair combinations that can be activated to enable different potential field configurations to be formed inside the heat cavity…For example, six (6) electrodes mounted on the catheter 110 can be paired into fifteen (15) combinations of different source/sink pairs, thus resulting in fifteen different potential fields; and [0095]: sixty-four (64) potential measuring electrodes are used) – accordingly, 8 CIEs can be paired into (8*7)/2 = 28 combinations of different source/sink pairs, thus resulting in 28 different potential fields.  
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 

Claim 20. Harlev further teaches that  
“using the estimated position coordinates to guide navigation of the probe within a body cavity” ([0075]: potentials measured in response to the injected current can be used to continuously monitor the position of the catheter in the heart cavity, even as it is moved within the heart cavity; and [0180]: the movement of the catheter 110 within the heart chamber may be automated by use of techniques such as magnetic or robotic navigation. Catheter manipulation may be used to cause the catheter to follow a pre-determined displacement route to collect data at locations that may be considered to be of higher interest than others).  
  
Claim 56. Harlev further teaches that  
“using the estimated position coordinates in reconstructing a shape of a body cavity” ([0095]: the number of sensing electrodes to be used will also depend on the desired accuracy of the physiological information at the endocardium surface that is to be reconstructed; and [0160]: as shown in FIG.9, a 3D representation of the patient’s heart cavity is constructed (step 6-2: acquire volumetric heart cavity representation) – to reconstruct the endocardium surface or to acquire 3D representation of the heart is considered “reconstructing a shape of a body cavity” as claimed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The limitation recited in claim 4 in regard to the features of “the measuring detects differences among position-identifying data sets are due to changes in isopotential surface shapes of the plurality of electrical fields as the probe moves”, in combination with the other claimed elements, is not taught or disclosed in the cited references.
The prior art that is identified to be relevant to the above identified allowable subject matter is the following:
Harlev et al., US 2007/0299352 A1, hereinafter Harlev ‘352. Harlev teaches in [0051]: the determined physiological information may include isopotential lines or bands corresponding to sets of contiguous locations of the multiple locations of endocardium surface having electrical potential values that are equal or within a selected range. The method may further include displaying at least a portion of the endocardium surface to include at least some of the isopotential lines. Displaying may include presenting the isopotential liens for each of different phases of the heart beat cycle; and [0125]: another type of post-processing operation that may be performed includes the generation of isopotential maps. Particularly, where the reconstructed physiological information pertains to electrical potentials, the reconstructed potentials may be color coded and superimposed on the 3D endocardial representation. Isopotential maps are the reconstructed potential computed for every sampled set of data over a single or multiple heart beats. Therefore, Harlev teaches that the locations of endocardium surface is measured based on the electrical potential values presented by isopotential lines, bands or maps. However, Harlev does not teach or suggest that, the measurement is related to “changes in isopotential surface shapes as the probe moves”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/YI-SHAN YANG/           Primary Examiner, Art Unit 3793